DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Prior art e.g. U.S. Patent Application Publication Number 2018/0351030 A1 to Goward teaches an LED transfer apparatus (e.g. Fig. 1, Fig. 2) comprising:
a transfer head assembly (104, ¶ [0021]) configured to pick up an LED (112, ¶ [0020]); and
a support member (i.e. structure having the actuators 122 and fluidic material holder 110) configured to install the transfer head assembly (104) thereon and a control unit (106, ¶ [0021]) configured to control a movement,
wherein the transfer head assembly includes (e.g. Fig. 2):
a head plate (104, ¶ [0021],[0022]) having therein a through hole (fluid channel 204 and fluidic aperture 208, ¶ [0032]-[0034]);
a pickup unit (fluid within pickup head 124) configured to correspond to the through hole and formed of an adhesive material (¶ [0032],[0037],[0039],[0040]) filled in an inner portion of the through hole such the LED is attachable (e.g. Fig. 5B) to the pickup unit;
a pressing unit (transducer 210, ¶ [0034],[0035]) configured to cover an upper portion of the through hole in correspondence with the pickup unit and to apply pressure to the pickup unit depending on pressure applied to an upper surface thereof:
an actuator (122, ¶ [0023]) configured to press the upper surface of the pressing unit; and
a drive circuit (e.g. 212, ¶ [0033],[0034]) configured to drive the actuator, as discussed previously.
Prior art e.g. U.S. Patent Application Publication Number 2017/0236798 A1 to Lee et al. teaches a fixing device (i.e. FIG. 1 rails 14,15 or FIG. 3 arm 130,140, ¶ [0022],[0032]-[0037]), as discussed previously, and prior art e.g. U.S. Patent Application Publication Number 2011/0005931 A1 to Zhe et al. teaches a piezoelectric ceramic (PZT, ¶ [0051]).
However, prior art fails to reasonably teach or suggest wherein the first adhesive material is a same material as the second adhesive material between the LED and a source substrate, and a third adhesive material between the LED and a target substrate,
wherein at a time of pickup of the LED, the drive circuit adjusts a rising speed of the transfer head assembly such that an adhesive force in a region where the pickup unit and the LED come into contact is greater than an adhesive force in a region wherein the LED and the source substrate come into contact,
wherein at a time of placing the LED, the drive circuit adjusts a rising speed of the transfer head assembly such that the adhesive force in a region where the pickup unit and the LED come into contact is smaller than the adhesive force in the region wherein the LED and the source substrate come into contact, together with all of the other limitations of claim 1 as claimed.  Claims 2-12 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Claim 13 is allowable for similar reasons to claim 1 and claims 14-19 are allowable in virtue of depending upon and including all of the limitations of allowable claim 13.
Claim 20 is allowable for similar reasons to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/Primary Examiner, Art Unit 2891